Citation Nr: 0837848	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  99-13 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for headaches.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include spastic colon, irritable bowel 
syndrome, and gallbladder dysfunction.


REPRESENTATION

Appellant represented by:	Michael R. Vitera, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The veteran offered testimony at a June 2005 personal hearing 
held at the RO before the undersigned Veterans Law Judge.  
Following that hearing, the Board issued a decision in 
November 2005, dismissing several issues as withdrawn by the 
veteran, denying increased evaluation for headaches and a low 
back disability, and remanding to the RO, via the Appeals 
Management Center (AMC), a claim of service connection for a 
gastrointestinal disability.

In September 2006, the issue of entitlement to a 
gastrointestinal disability was returned to the Board by the 
AMC.  At that time, the Board again remanded the claim for 
additional evidentiary development.  Neither the AMC nor the 
RO completed the actions requested on remand, and hence the 
issue of service connection for a gastrointestinal disorder 
has not yet been formally returned to the Board for 
consideration.  In the interest of judicial economy and 
efficiency, however, the Board has reasserted its 
jurisdiction over this issue, as the remand actions cannot 
now be accomplished.

The veteran also appealed the November 2005 denial of 
entitlement to a higher initial evaluation for headaches to 
the Court of Appeals for Veterans Claims (the Court).  In 
January 2007, the Court, based on a Joint Motion, remanded 
the matter to the Board based on a finding that the reasons 
and bases expressed in the November 2005 decision were 
inadequate.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

On October 9, 2008, the Board was notified via correspondence 
from the veteran's representative that the veteran had died; 
a certificate of death showing the veteran passed away on 
October [redacted], 2007, was supplied.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  
38 U.S.C.A. § 7104(a) (West 2002);38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007).  Under currently applicable law, 
there can be no substitution of appellants.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


